J-A31008-14 & J-A31009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF S.W.C.,                     IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: C.C.,

                       Appellant                    No. 939 MDA 2014


                    Appeal from the Decree May 5, 2014
               In the Court of Common Pleas of York County
                    Orphans' Court at No(s): 2013-0119


IN THE INTEREST OF: S.W.C., A MINOR,           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: C.C., FATHER,

                       Appellant                    No. 933 MDA 2014


                Appeal from the Order Entered May 6, 2014
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000103-2012


BEFORE: BOWES, OTT, and STABILE, JJ.

MEMORANDUM BY BOWES, J.:                       FILED DECEMBER 15, 2014

     C.C. (“Father”) appeals from the order wherein the trial court changed

the permanency goal for his son, S.W.C., from reunification to adoption and

also from the decree that terminated his parental rights. As the appeals flow
J-A31008-14 & J-A31009-14



from identical facts and Father submitted one brief that combined both

aspects of his arguments, we address the appeals collectively, and affirm.1

       S.W.C. was born during May 2009 from an ongoing relationship

between R.L. (“Mother”) and Father.            York County Office of Children and

Youth, Services (“CYS”) became involved with the family during May of 2012

due to allegations that Father sexually abused S.W.C.’s older half-sister over

a four-year period. Father was determined to be an indicated perpetrator of

abuse. On June 4, 2012, the victim, S.W.C., and another half-sibling, who

subsequently leveled allegations of abuse against Father, were placed

together in emergency shelter care.            The latter allegations of abuse were

also substantiated. However, Father was never charged with any crimes as

a result of either allegation of sexual abuse. On June 11, 2012, the juvenile

court adjudicated the three children dependent.             The children remained

together in the foster home, which is now a pre-adoptive resource.

       The original permanency goal was reunification.         In order to achieve

reunification, CYS crafted a family service plan (“FSP”) that directed Father,

inter alia, to maintain contact with CYS, complete a sex offender evaluation

and treatment recommendations, attend sex offender counseling until

successfully discharged, participate in joint counseling with Mother if deemed

necessary, and maintain a safe home.                 See CYS Exhibit 1.      Three

____________________________________________


1
  On the same date, the trial court terminated the parental rights of R.L.,
S.W.C.’s birth mother. We address the appeal from that order separately.



                                           -2-
J-A31008-14 & J-A31009-14



permanency review hearings occurred at approximate six-month intervals

between the June 2012 adjudication and October 2013. See Stipulation of

Counsel, 1/3/14, at 2-3. During two hearings each, the juvenile court found

that Father was in moderate compliance with the plan and that he made

minimal progress toward alleviating the circumstances that necessitated

CYS’s intervention.    Id. at 2-3.    At all of the hearings, the juvenile court

determined   that     CYS   made     reasonable   efforts   to   finalize   S.W.C.’s

permanency goal, i.e., reunification. Id. at 2-3.

      On October 30, 2013, CYS filed a petition to change S.W.C.’s

permanency goal from reunification to adoption and filed a petition to

terminate Mother and Father’s parental rights.              The court convened

evidentiary hearings on January 10 and February 27, 2014. CYS presented

testimony from the family’s caseworker and a family advocate who was

associated with Catholic Charities. Father testified on his own behalf.

      On May 5, 2014, the trial court granted CYS’s petition, terminated

Father’s parental rights, and changed S.W.C.’s permanency goal to adoption.

The trial court concluded that CYS established the statutory grounds to

terminate parental rights outlined in § 2511(a)(1), (2), (5), and (8) and (b).

This timely appeal and a concomitantly-filed Rule 1925(b) statement

followed.

      Father asserts seven questions for our review. We condense the first

five issues, which Father argues collectively, into the following query:

Whether the trial court erred in finding that CYS established the statutory

                                       -3-
J-A31008-14 & J-A31009-14



grounds for terminating his parental rights pursuant to § 2511(a)(1), (2),

(5), and (8) when Father cooperated with CYS, demonstrated his parenting

ability, and sought services to remedy the conditions that led to S.W.C.’s

placement due to CYS’s failure to provide him adequate assistance and

services. See Father’s brief at 5-6.

      We reiterate the remaining issues as listed in Father’s statement of

questions presented.

      VI.    Whether the trial court erred in finding that [CYS]
      established by clear and convincing evidence that termination of
      parental rights would best serve the needs and welfare of the
      child since the trial court discounted the bond the child had with
      the Father.

      VII. Whether the trial court erred in changing the goal from
      reunification to placement for adoption where a bond exists
      between the father and his child and the father continues to
      work and cooperate with [CYS] to promote reunification despite
      [CYS’s] failure to fully engage the father and provide services
      that would aid reunification.

Id. at 6.

      For judicial convenience, we review at the outset Father’s complaint

concerning the order changing S.W.C.’s permanency goal from reunification

to adoption. The following principles are relevant.

      In cases involving a court’s order changing the [court-ordered]
      goal . . . to adoption, our standard of review is abuse of
      discretion. To hold that the trial court abused its discretion, we
      must determine its judgment was manifestly unreasonable, that
      the court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the
      court’s inferences, deductions and conclusions; we have a
      responsibility to ensure that the record represents a

                                       -4-
J-A31008-14 & J-A31009-14


      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Therefore, our
      scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (citations omitted); see

also In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Additionally, this issue is controlled by the Juvenile Act, 42 Pa.C.S.

§ 6301-6375, which was amended in 1998 to conform with the federal

Adoption and Safe Families Act (“ASFA”), 42 U.S.C. § 671-679.        In In re

M.S., 980 A.2d 612, 615 (Pa.Super. 2009) citing 42 Pa.C.S. § 6301(b)(1),

we explained,

            Both statutes are compatible pieces of legislation
            seeking to benefit the best interest of the child, not
            the parent. . . . ASFA promotes the reunification of
            foster care children with their natural parents when
            feasible. . . . Pennsylvania’s Juvenile Act focuses
            upon reunification of the family, which means that
            the unity of the family shall be preserved “whenever
            possible.”

As such, child welfare agencies are required to make reasonable efforts to

return a foster child to his or her biological parent.   In re N.C., 909 A.2d
818, 823 (Pa.Super. 2006).       When those efforts fail, the agency “must

redirect its efforts towards placing the child in an adoptive home.” Id.

      During permanency review hearings, trial courts must address the

following considerations relevant to the child’s well-being.

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:


                                     -5-
J-A31008-14 & J-A31009-14


        (1) The continuing necessity for and appropriateness of
        the placement.

        (2) The appropriateness, feasibility and extent of
        compliance with the permanency plan developed for the
        child.

        (3) The extent of progress made toward alleviating the
        circumstances which necessitated the original placement.

        (4) The appropriateness and feasibility            of   the
        current placement goal for the child.

        (5) The likely date by which the placement goal for the
        child might be achieved.

        (5.1) Whether reasonable efforts were made to finalize
        the permanency plan in effect.

        (6) Whether the child is safe.

                ....

        (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable
        efforts to prevent or eliminate the need to remove the
        child from the child’s parent, guardian or custodian or to
        preserve and reunify the family need not be made or
        continue to be made, whether the county agency has filed
        or sought to join a petition to terminate parental rights
        and to identify, recruit, process and approve a qualified
        family to adopt the child[.]

     (f.1)     Additional    determination.--Based        upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

        (1) If and when the child will be returned to the
        child's parent, guardian or custodian in cases where the
        return of the child is best suited to the safety, protection
        and physical, mental and moral welfare of the child.


                                   -6-
J-A31008-14 & J-A31009-14


         (2) If and when the child will be placed for
         adoption, and the county agency will file for termination
         of parental rights in cases where return to the child's
         parent, guardian or custodian is not best suited to the
         safety, protection and physical, mental and moral welfare
         of the child.

42 Pa.C.S. § 6351(f)(1)-(6) and (9), (f.1) (1) and (2) (emphases added).

As we have indicated, “[t]hese statutory mandates clearly place the trial

court’s focus on the best interests of the child.” In re S.B., supra at 978

(citation omitted).   Importantly, “[s]afety, permanency, and well-being of

the child must take precedence over all other considerations.” Id. (citation

omitted; emphasis in original). Moreover, the burden is on the child welfare

agency “to prove the change in goal would be in the child’s best interest.”

In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009).

      Instantly, Father argues that, since he showed an interest in his son,

complied with some components of the FSP, and proffered evidence that he

could satisfy the child’s housing needs, he made sufficient progress toward

reunification to warrant maintaining the status quo.             Father’s assertion

highlights   the   juvenile   court’s   two   findings   of   Father’s   “moderate”

compliance following the permanency review hearings. Father stresses that

his development occurred despite homelessness and what he characterizes

as a dearth of assistance from CYS. Thus, he argues that the juvenile court

committed an abuse of discretion in changing S.W.C.’s permanency goal

from reunification to adoption. He concludes, “The weight of the evidence




                                        -7-
J-A31008-14 & J-A31009-14


indicates that [he] . . . appeared very close to reunification with the minor

child.” Father’s brief at 30. For the following reasons, we disagree.

      Notwithstanding Father’s protestations to the contrary, the certified

record demonstrates that Father was not on the verge of reunification with

S.W.C.   Indeed, while Father’s compliance with the protocols outlined in

the FSP was twice determined to be moderate, his progress toward actually

alleviating the circumstances that necessitated CYS’s intervention was found

to be minimal on two occasions. See Stipulation of Counsel, 1/3/14, at 2-3.

      Moreover, we reject Father’s attempt to transfer the blame for his

ineffectiveness to CYS.   As we discuss further, infra, the agency provided

Father every service that he requested and nothing was refused or denied.

Additionally, while Father complains that CYS failed to form a “reunification

team” to assist him, he never requested that relief. N.T., 1/10/14, at 39-40.

In fact, although Father ultimately followed his counsel’s cues and testified

that he believed he would have benefited from a team of providers, Father’s

initial reaction to counsel’s inquiry about the prospects of a team approach

was, “Well, I like to do things on my own.” N.T., 2/27/14, at 100-101.

      Likewise, Father failed to complete the sex offender evaluation that he

started with the Commonwealth Clinical Group.       Id. at 97, 116-117.   He

initiated the evaluation process, but he was discharged after he failed to

respect appropriate boundaries with his therapist.          Id. at 116-117.

Approximately fourteen months after the adjudication of dependency, Father


                                    -8-
J-A31008-14 & J-A31009-14


eventually completed a sexual abuse evaluation through a different service

provider. N.T., 2/27/14, at 97-98. Even then, however, he failed to fulfill

the   recommended      outpatient   sex-offender    treatment    or    therapeutic

polygraph evaluation.        N.T., 1/10/14, at 39; N.T., 2/27/14, at 100.

Apparently, by the time he completed the sexual abuse evaluation, he

believed that the loss of his son was a fait accompli. N.T., 2/27/14, at 118.

      S.W.C. was adjudicated dependent during June 2012, when he was

three years old. Approximately two years later, when CYS filed the petition

for the goal change, he remained in foster care with no firm prospect of

reunification with Father.    S.W.C. is currently five years old and deserves

permanency. The trial court considered the factors outlined in § 6351(f)(1)-

(9), and concluded that it was in S.W.C.’s best interest to change his

permanency goal from reunification to adoption.              The juvenile court

acknowledged    that   Father    attended   visitation   regularly,   held    stable

employment for approximately one year, and eventually completed the

required sexual abuse evaluation, albeit late.     However, during that same

period that his son languished in what is now a pre-adoptive foster home,

Father failed to maintain stable housing, refused to accept responsibility for

his sexual abuse of S.W.C.’s older half-sisters, and declined to complete the

recommended     sexual   offender’s   treatment    regimen.      Based       on   the

foregoing, we conclude that the juvenile court properly weighed S.W.C.’s

need for safety and permanency over all other considerations, and that it did


                                      -9-
J-A31008-14 & J-A31009-14


not abuse its discretion in concluding that changing the placement goal to

adoption served his best interests. Accordingly, we will not disturb it.

      Next, we address whether the trial court erred in terminating Father’s

parental rights pursuant to Pa.C.S. § 2511(a) and (b).           We apply the

following standard of review to an order terminating parental rights:

            In cases concerning the involuntary termination of parental
      rights, our review is limited to a determination of whether the
      decree of the termination court is supported by competent
      evidence. Adoption of B.D.S., 494 Pa. 171, 431 A.2d 203, 207
      (1981). The party petitioning for termination “must prove the
      statutory criteria for that termination by at least clear and
      convincing evidence.” In re T.R., 502 Pa. 165, 465 A.2d 642,
      644 (1983).      Clear and convincing evidence is defined as
      “testimony that is so clear, direct, weighty, and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitancy, of the truth of the precise facts in issue.” Matter of
      Sylvester, 521 Pa. 300, 555 A.2d 1202, 1203–04 (1989).

In re Adoption of L.J.B., 18 A.3d 1098, 1107 (Pa. 2011). As the ultimate

trier of fact, the trial court is empowered to make all determinations of

credibility, resolve conflicts in the evidence, and believe all, part, or none of

the evidence presented.    In re A.S., 11 A.3d 473, 477 (Pa.Super. 2010).

“If competent evidence supports the trial court's findings, we will affirm even

if the record could also support the opposite result.” Id.

      Requests to involuntarily terminate a biological parent’s parental rights

are governed by 23 Pa.C.S. § 2511, which provides in pertinent part as

follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     - 10 -
J-A31008-14 & J-A31009-14


       (1) The parent by conduct continuing for a period of at
       least six months immediately preceding the filing of the
       petition either has evidenced a settled purpose of
       relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

       (2) The repeated and continued incapacity, abuse,
       neglect or refusal of the parent has caused the child to be
       without essential parental care, control or subsistence
       necessary for his physical or mental well-being and the
       conditions and causes of the incapacity, abuse, neglect or
       refusal cannot or will not be remedied by the parent.

                ....

       (5) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency for a period of at least six months, the
       conditions which led to the removal or placement of the
       child continue to exist, the parent cannot or will not
       remedy those conditions within a reasonable period of
       time, the services or assistance reasonably available to the
       parent are not likely to remedy the conditions which led to
       the removal or placement of the child within a reasonable
       period of time and termination of the parental rights would
       best serve the needs and welfare of the child.

                ....

       (8) The child has been removed from the care of the
       parent by the court or under a voluntary agreement with
       an agency, 12 months or more have elapsed from the date
       of removal or placement, the conditions which led to the
       removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs
       and welfare of the child.

                ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,

                                  - 11 -
J-A31008-14 & J-A31009-14


     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

     The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent's conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

We need only agree with the trial court’s decision as to one subsection of 23

Pa.C.S. § 2511(a) and the subsection (b) analysis in order to affirm the

termination of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc).     Herein, the certified record supports the trial court’s

determination that CYS established the statutory grounds to terminate

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

Hence, we do not address the remaining statutory grounds.

     We    have   explained   our   review   of   the   evidence   pursuant   to

§ 2511(a)(8), as follows:

                                    - 12 -
J-A31008-14 & J-A31009-14


       In order to terminate parental rights pursuant to 23 Pa.C.S.A.
       § 2511(a)(8), the following factors must be demonstrated: (1)
       The child has been removed from parental care for 12 months or
       more from the date of removal; (2) the conditions which led to
       the removal or placement of the child continue to exist; and (3)
       termination of parental rights would best serve the needs and
       welfare of the child.

In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

       Thus, in order to satisfy the requirements of § 2511(a)(8) in the case

at bar, CYS was required to produce clear and convincing evidence that: (1)

S.W.C. has been removed from Father for at least twelve months; (2) the

conditions which led to the child’s removal continue to exist; and (3)

involuntary termination of parental rights would best serve S.W.C.’s needs

and welfare.    See In re Adoption of R.J.S., 901 A.2d 502 (Pa.Super.

2006).

       Similar to the arguments leveled in opposition to the order changing

S.W.C.’s permanency goal, Father argues that terminating his parental rights

is not warranted because he maintained visitation, purchased gifts for his

son’s birthday, overcame the obstacles associated with homelessness,

completed sex offender evaluation, and endured the lack of CYS assistance.

Additionally, in an attempt to support the proposition that the conditions that

led to S.W.C.’s placement ceased to exist, he points to his employment

history and recent procurement of appropriate housing. Again, no relief is

due.

       Initially, we observe that the record does not sustain Father’s claims


                                    - 13 -
J-A31008-14 & J-A31009-14


that CYS abandoned him or failed to provide him adequate assistance. As it

relates   to   Father’s   housing   predicament   throughout   the   dependency

proceedings, the following facts are relevant.        Father was incarcerated

briefly during May 2012 for violating a protection from abuse order that

precluded him from contacting Mother and her children.         He was released

but later re-incarcerated for a parole violation between October 31, 2012

and December 29, 2012. After his release from prison, Father lived for more

than one year with acquaintances in Biglerville, Pennsylvania.       Prior to his

incarceration, Father was essentially homeless between the spring and fall of

2012. However, by the time that Father testified at the evidentiary hearing

on CYS’s petition to terminate his parental rights, Father had obtained a

two-bedroom residence in Fairfield, Pennsylvania.

      Father criticizes CYS for failing to proffer an array of reunification

services to assist him in finding an appropriate residence. Karen Beard, the

caseworker assigned to S.W.C., confirmed that Father was not provided

assistance to rectify his homelessness.        N.T., 1/10/14, at 96.     To her

knowledge, CYS did not assign a team to help him obtain housing. Id. Nor

did she know whether Father was referred to any housing assistance

programs. Id. at 96. However, she explained that CYS did, in fact, perform

background checks on Father’s housemates, Mindy Caski and Charles

Bowers. Id. at 96-97. Although the investigations did not return any prior

criminal records, the home was never considered as a placement option for


                                      - 14 -
J-A31008-14 & J-A31009-14


S.W.C. because, by the time Father found a stable home with his friends, he

was no longer a viable placement option.         Id. at 97-98. Accordingly, she

never inspected that home to determine if it would be a suitable residence

for S.W.C. Id. at 97.

        Moreover, to the extent that Father assails CYS’s efforts generally, the

record reveals that CYS provided Father a range of case management

services, referrals to Commonwealth Clinical Group and Triad Treatment

Specialists, and transportation to and supervision of visitations. Id. at 39.

Father eventually completed the sex offender evaluation through Triad

Treatment     Specialists,   but   he   nonetheless   failed   to   enroll   in   the

recommended treatment programs. Furthermore, Ms. Beard testified that,

to her knowledge, Father did not request that the agency assign a service

team to assist him.      Id. at 39-40.     Likewise, she could not identify any

requested services that the agency refused to provide to Father. Id. at 39-

40.

        In relation to Father’s specific complaints regarding the manner in

which the agency conducted visitation and administered the FSP, Ms. Beard

testified that she supervised Father’s visitations with S.W.C. since July of

2013.     Id. at 87.    She explained that the supervised visitation never

progressed beyond agency supervision because Father’s housemates, whom

Father proposed to supervise the visitations, were not committed to the

supervision procedures and Father did not proffer any other alternatives.


                                        - 15 -
J-A31008-14 & J-A31009-14


Id. at 118, 125.

      Ms. Beard also outlined her interactions with Father during the

dependency proceedings. She received the assignment during June of 2013

and first met Father on July 25, 2013.           Id. at 87.   While she spoke with

Father briefly to reschedule a visitation, she explained that she never

reviewed   the     FSP   goals   with   Father    because     the   plan   had   been

communicated to him before she was assigned to the family. Id. at 88, 89-

90.   Instead, following the September 17, 2013 permanency meeting

attended by Father, Ms. Beard advised Father’s then-counsel to instruct

Father to adhere to the agency’s directions.          Id. at 88-89.    In total, CYS

mailed three FSPs to Father, and he never contacted the agency about the

documents or requested clarification.        Id. at 124.      Additionally, he never

mentioned the FSPs during the weekly visitations with S.W.C. Id.

      CYS is not entirely blameless.       Ms. Beard confirmed that Father was

not invited to the blended perspectives meeting during February 2013 or a

family group decision-making meeting that occurred the ensuing April.

Similarly, CYS failed to inform Father of S.W.C.’s mental health evaluation

scheduled for October 9, 2013, and it does not appear from CYS’s

documentation that Father was provided a copy of the evaluation report.

Id. at 114. Upon further examination, however, Ms. Beard clarified that the

child’s evaluator mailed to Father a copy of the letter scheduling the

evaluation. Id. at 121. Nevertheless, Father failed to contact CYS in order


                                        - 16 -
J-A31008-14 & J-A31009-14


to address the pending evaluation. Id. In fact, during the nineteen months

prior to the evidentiary hearing that S.W.C. was in placement, Father failed

to ask CYS about any specific concerns or issues with his son. Id. at 122.

      In the same manner that Father failed to take the initiative to become

involved in his son’s mental health evaluation, Father willfully stood on the

sidelines throughout most of the dependency proceedings.             Stated simply,

the record bears out that Father never asked CYS about any of the

information that he now claims the agency withheld from him.                  N.T.,

2/27/14, at 113.    He did not attempt to identify S.W.C.’s physicians or

request that CYS inform him when the child was scheduled for appointments

or therapy. Id. He also conceded that, although he consistently attended

the   permanency   review   hearings,   he   failed   to    assert   during   those

proceedings that he felt that CYS was failing him.         Id. at 114. Moreover,

Father was fully aware of his right to ask questions and proffer statements

during the hearings.    Id. at 133.     Accordingly, for all of the foregoing

reasons, and mindful of the juvenile court’s consistent findings that CYS

made reasonable efforts to assist reunification, we reject Father’s attempt to

call CYS’s administration of this case into question.         While the agency’s

interaction with Father was not the desired model of communication, the

agency certainly did not abandon Father in his efforts to reunify with S.W.C.

Father’s argument to the contrary is unpersuasive.

      Next, we examine whether the trial court erred in concluding that CYS


                                    - 17 -
J-A31008-14 & J-A31009-14


satisfied its burden of proving the statutory grounds to terminate Father’s

parental rights under § 2511(a)(8). First, it is undisputed that CYS satisfied

the threshold requirement of § 2511(a)(8) since S.W.C. had been removed

for approximately seventeen months on the date that CYS filed its petition to

terminate Father’s parental rights.     Furthermore, as discussed below, the

certified record reveals that the pertinent condition that led to S.W.C.’s

removal from the home in June 2012, i.e., the risks associated with Father’s

untreated sexual proclivities, continued to exist and that terminating

Father’s parental rights would best serve S.W.C.’s needs and welfare.

      Between October 2012 and October 2013, Father provided S.W.C. a

bicycle for his birthday and children’s books. N.T., 1/10/14, at 43-44. He

did not send him any other gifts or cards during that period.      Id. at 43.

Father was not involved in his son’s preschool activities beyond one

Winterfest event at the child’s Head Start program. Id. at 45, 92. Likewise,

he did not participate in S.W.C.’s therapy sessions or inquire about when the

sessions or other medical appointments were scheduled.            Id. at 46.

Additionally, Father was not involved with his son’s then-recent diagnoses of

oppositional defiant disorder (“ODD”) and adjustment disorder with anxiety.

Id. at 45-46. While there is a concern that S.W.C. also may have attention

deficit hyperactivity disorder (“ADHD”), his scheduled neuropsychological

evaluation had not occurred when the evidence was presented. Id. at 46.

Although Ms. Beard informed Father of the appointment, she did not invite


                                      - 18 -
J-A31008-14 & J-A31009-14


him to the evaluation because the future of Father’s parental status was

uncertain. Id. at 92.

      Father attended sex offender counseling with Commonwealth Clinical

Group, but he was unsuccessfully discharged during November 2012

following an incident where he made physical contact with a therapist. Id.

at 107-108, 113-114; N.T., 2/27/14, at 115-116. Additionally, the agency

does not have any documentation that he completed sexual offender

therapy, the sexual history polygraph test, or the ABEL sexual offender

screen as recommended by the FSP. N.T., 1/10/14, at 122-123. Critically,

since the initial phase of the FSP, Father’s inability to finish the sex offender

evaluation was an ongoing issue. Id. at 123. CYS transmitted information

to Father concerning a sex offender assessment at Triad Treatment

Specialists as an alternative to the evaluation terminated by Commonwealth

Clinical Group. Nevertheless, Father did not comply with the requirement for

his sexual evaluation until August 2013, approximately six weeks before CYS

filed the underlying petitions. Id. at 123. By that juncture, however, the

agency was no longer in a position to commit further resources to Father.

Id. at 123, 135.

      Upon learning of the agency’s decision to shift its focus toward

adoption, Father declined to submit to the therapeutic polygraph or to

pursue   the   treatment   regimen    recommend     by   the   Triad   Treatment

evaluators. N.T., 2/27/14, at 118. Hence, Father not only failed to make


                                     - 19 -
J-A31008-14 & J-A31009-14


progress addressing the issues that led to S.W.C.’s placement, but also

failed to avail himself of the services that the agency could have provided.

He delayed completing the sexual offender evaluation, and, upon completing

that assessment, he refused to engage in the recommended treatment

regimen. Father’s rejection of the treatment protocols underscores the fact

that he has yet to resolve the issues that prevented him from caring for his

son.

       In light of these facts, Ms. Beard concluded that it was in S.W.C.’s best

interest to prepare the child for adoption into a safe and stable home where

he would receive adequate care and protection. N.T., 1/10/14, at 58. She

agreed that “fundamentally we’re in the same position today as we were

when      the    agency     became      involved      with   this   family    in

addressing . . . [Father’s] sexual abuse issues[.]”    Id. at 59. She testified

that there is still a lot that remains to be accomplished and that she cannot

discern a light at the end of the tunnel. Id.

       The foregoing evidence sustains the trial court’s determination that

CYS proved by clear and convincing evidence the statutory grounds to

terminate Father’s parental rights to S.W.C. pursuant to § 2511(a)(8).

S.W.C. has been removed from Father for at least twelve months; the

conditions that led to S.W.C.’s removal continue to exist; and, as discussed

infra, involuntary termination of parental rights would best serve S.W.C.’s

needs and welfare. Accordingly, we find that the record supports the trial


                                     - 20 -
J-A31008-14 & J-A31009-14


court’s conclusion that CYS satisfied the statutory requirements to terminate

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8).

      Next, we address whether the trial court abused its discretion in

finding that CYS presented sufficient evidence to demonstrate by clear and

convincing   evidence    that   terminating   Father’s   parental   rights   and

permanently severing the existing bond between him and S.W.C. would best

serve the child’s needs and welfare pursuant to § 2511(b).           While the

Adoption Act does not mandate that the trial court consider the effect of

permanently severing parental bonds, our case law requires it where a bond

exists to some extent. See In re E.M., 620 A.2d 481, 485 (Pa. 1993).

      The extent of the trial court’s bond-effect analysis depends upon the

circumstances of a particular case.       In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that, while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the trial court

when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008). Indeed, the mere existence of an

emotional bond does not preclude the termination of parental rights. See In

re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial court’s decision to terminate

parental rights was affirmed where court balanced strong emotional bond

against parents’ inability to serve needs of child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),


                                     - 21 -
J-A31008-14 & J-A31009-14


            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental
      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (orphans’ court

can emphasize safety needs, consider intangibles, such as love, comfort,

security, and stability child might have with the foster parent, and

importance of continuity of existing relationships).

      Herein, the trial court concluded that severing the parental bond and

freeing S.W.C. for adoption was in the child’s best interest because the

parental bond that nurtures safety, security, and permanency exists

between S.W.C. and his foster parents rather than with Father.       See Trial

Court Opinion, 5/6/14, at 32. Our review of the certified record confirms the

trial court’s conclusion.

      Initially,   we   review   Ms.   Beard’s testimony   concerning S.W.C.’s

development in foster care. Ms. Beard related that S.W.C. was four years

old as of the date of the evidentiary hearing.      N.T., 1/10/14, at 44.   He

engages in negative behaviors associated with his ODD, adjustment

disorder, and potential ADHD diagnosis.           Id. at 46.    His scheduled

neuropsychological evaluation had not occurred when the evidence was


                                       - 22 -
J-A31008-14 & J-A31009-14


presented.   Id.   S.W.C. was referred for play therapy but remains on a

waiting list. He has been in a Head Start program since September 2013.

Id. at 44.   He is excelling in the classroom; however, he still experiences

disruptive outbursts. N.T., 2/27/14, at 12.

     Next, we address the nature of S.W.C.’s bond with Father. Ms. Beard

testified that Father has weekly supervised visitation with S.W.C. from 6:00

p.m. to 7:30 p.m. on Thursday evenings, and that Father attended the

visitations consistently when he was not incarcerated. N.T., 1/10/14, at 29,

122. The visitations were briefly scheduled for twice per week, but it was

scaled back after the schedule proved too demanding for S.W.C. Id. at 102.

     Ms. Beard supervised approximately seven of Father’s visitations with

S.W.C. Id. at 99. S.W.C. is happy to see Father during the visitations and

greets him excitedly, “daddy, daddy, daddy.”           Id. at 34.    Although

Ms. Beard observed a bond between Father and S.W.C., she characterized

that relationship as akin to playmates.       Id. at 35, 100.   She explained,

“[Father] appears sometimes like they [have] more like a playmate bond,

like sometimes he also appears a little hesitant to discipline [S.W.C.] or be

firm with him at times.” Id. For example, on one occasion, Father failed to

admonish his son for running down the hallway in the agency’s offices. Id.

at 100. When Father does correct his son, it takes multiple prompts to get

the child back on track.   Id. at 35.   There was also an issue with Father

ignoring CYS’s request to bring more appropriate snacks than candy and


                                   - 23 -
J-A31008-14 & J-A31009-14


junk food for his son to eat during the evening visitations. Id. at 100-101.

Despite the agency’s appeal for healthier options, Father persisted in

supplying S.W.C. with large quantities of junk food, chocolate, and sugary

snacks. Id. at 101-102.

     Emily Verschoor, the family advocate that Catholic Charities assigned

to this matter, testified that she was involved with the case between July

2013 and December 2013. Id. at 138. Her duties were, inter alia, to assist

with reunification and support CYS generally. Id. at 139. While she never

supervised any of Father’s visitations with his son, she noted that, during

the first two months of supervising Mother’s scheduled biweekly visitations

with S.W.C. and his sisters, she observed that S.W.C. consistently requested

to visit Father during those periods.   Id. at 173.   She further noted that

S.W.C. was “crestfallen” when the requests were denied. Id. at 174.

     In relation to the connections S.W.C. shares with his half-sisters and

pre-adoptive foster family, Ms. Beard stated that she visited S.W.C. and his

half-sisters in the family’s home once per month since she received this

assignment. Id. at 33. She indicated that S.W.C. is particularly attached to

his half-sisters, especially the younger girl, and the foster parents are

committed to adopting all three children.     Id. at 36, 49-50.    Similarly,

Ms. Beard testified that S.W.C. bonded with all of the members of the foster

family, and he is very happy in the home. Id. at 33. Ms. Beard added that

S.W.C. enjoyed a particularly close relationship with his foster father, and


                                   - 24 -
J-A31008-14 & J-A31009-14


that, unlike his relationship with Father, S.W.C. followed his foster parents’

prompts.   Id. at 35.   Ms. Beard also pointed out that S.W.C. has never

inquired about Father during her visits to the foster home.    Id. at 35. In

fact, she opined the child’s bonds were comparatively stronger with his

foster parents than Father. Id. at 36. In sum, she concluded that S.W.C.

would not suffer any long-term negative impacts if the court terminated

Father’s parental rights. Id. at 36, 59.

      As highlighted by the foregoing evidence, the certified record supports

the trial court’s needs and welfare analysis pursuant to § 2511(b). Although

a bond exists between S.W.C. and Father, that bond is analogous to

playmates rather than a father and son.      While S.W.C. is excited to see

Father during the supervised visitations and clearly prefers that interaction

over Mother’s company, S.W.C. does not look to either parent for guidance

and he did not ask about Father outside of the supervised visitation. Id. at

35.

      The evidence confirms that, in contrast to the affable relationship and

playful interactions that S.W.C. enjoys with Father, S.W.C.’s primary

attachments are to his pre-adoptive foster parents and his two half-siblings,

whose adoption into the same family is pending. The meaningful bonds with

the foster family reveal the hallmarks of healthy parent-child and sibling

relationships, including closeness, security and emotional attachment. The

fact that S.W.C.’s primary emotional attachment is with his foster parents


                                    - 25 -
J-A31008-14 & J-A31009-14


rather than Father is a significant factor in evaluating his developmental and

emotional needs and welfare. See In re K.Z.S., supra (“the bond between

[the child] and [foster mother] is the primary bond to protect, given [the

child’s] young age and his very limited contact with Mother”). Hence, we do

not disturb the trial court’s determination that permanently severing the

friendship-type bond between Father and S.W.C. will not be detrimental to

the child.

      In sum, mindful of the additional factors that we indicated should be

emphasized during the needs-and-welfare analysis in In re K.Z.S., supra at

763, such as “the love, comfort, security and stability the child might have

with the foster parent” and the importance of continuing that beneficial

relationship, we find that the record confirms that terminating Father’s

parental     rights   best   satisfies   S.W.C.’s   developmental,   physical,   and

emotional needs and welfare. We emphasize that it is highly beneficial that

S.W.C. and his half-sisters share the same pre-adoptive foster home.

      For all of the foregoing reasons, we affirm the trial court order

changing S.W.C.’s permanency goal and the decree terminating Father’s

parental rights to S.W.C. pursuant to § 2511(a)(8) and (b).




                                          - 26 -
J-A31008-14 & J-A31009-14


     Order and decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2014




                                  - 27 -